        Case 5:18-cv-00049-DCB-MTP Document 146 Filed 09/30/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  WESTERN DIVISION

STEPHANIE S. KNOTH                                                                      PLAINTIFF

v.                                                     CIVIL ACTION NO. 5:18-cv-49-DCB-MTP

DR. STEPHEN P. KEITH, ET AL.                                                        DEFENDANTS

                                                 ORDER

          THIS MATTER is before the Court on the Motion for Attorney’s Fees [124] filed by

Defendant Apollo Endosurgery US, Inc. On June 1, 2020, Defendant deposed Plaintiff, and on

July 10, 2020, Plaintiff filed an errata sheet, documenting changes to her deposition testimony.

See Notice [116].1 According to Defendant, most of the changes made to the testimony were

substantive. Thereafter, the parties agreed to re-opening Plaintiff’s deposition. The parties,

however, disagreed about the amount Plaintiff should pay to Defendant for the attorney’s fees

associated with reopening the deposition.2

          On August 6, 2020, Defendant re-deposed Plaintiff and, thereafter, filed the instant

Motion for Attorney’s Fees [124], seeking $1,760.00. Defendant submitted an affidavit from its


1
    Fed. R. Civ. P. 30(e) provides as follows:

      (1) Review; Statement of Changes. On request by the deponent or a party before the
          deposition is completed, the deponent must be allowed 30 days after being notified by the
          officer that the transcript or recording is available in which:

          (A) to review the transcript or recording; and

          (B) if there are changes in form or substance, to sign a statement listing the changes and
          the reasons for making them.
2
  Courts that have allowed substantive changes under Rule 30(e)—including this Court—have
employed remedial measures to limit the potential for abuse, including reopening the deposition
for limited purposes and requiring the deponent to pay the costs of reopening the deposition. See
Riley v. Ford Motor Co., 2011 WL 3157204, at *3 (S.D. Miss. July 26, 2011).
                                                   1
      Case 5:18-cv-00049-DCB-MTP Document 146 Filed 09/30/20 Page 2 of 4




counsel stating that the attorney’s fees incurred in re-deposing Plaintiff include 8.8 hours at a rate

of $200.00 per hour. See Declaration [124-2]. Counsel described the time expending as follows:

       1.4 hours       Review Plaintiff’s errata sheet, deposition transcript, and exhibits in
                       preparation to draft Plaintiff’s deposition outline

       2.4 hours       Draft deposition outline for Plaintiff’s deposition

       1.2 hours       Research and analyze case law pertaining to attorney-client
                       privilege and permissible deposition questions during reconvened
                       deposition due to substantive errata sheet changes.

       0.4 hours       Prepare and organize exhibits for Plaintiff’s deposition by tabbing,
                       highlighting, and super-imposing page number of non-paginated
                       documents.

       0.3 hours       Corresponded with Plaintiff’s counsel and court reporting service
                       regarding logistics for Plaintiff’s deposition

       3.1 hours       Attend re-deposition of Plaintiff Stephanie Knoth on behalf of
                       Defendant Apollo Endosurgery.

Id.

       In her Response [132], Plaintiff does not object to defense counsel’s hourly rate or the

last three entries which total 3.8 hours. Plaintiff, however, argues that the first three entries,

totaling 5 hours, represents billing which was “unnecessary, unreasonable, and/or unrelated to

the reopened deposition.” Courts must consider whether specific hours claimed were reasonably

expended. “The Fifth Circuit has emphasized that district courts should reduce attorneys’ fees

awards where attorneys do not exercise billing judgment, i.e., exclude ‘unproductive, excessive,

or redundant hours.’” Brown v. Ascent Assurance, Inc., 191 F. Supp. 2d 729, 733 (N.D. Miss.

2002) (quoting Walker v. United States Dep’t. of Hous. and Urban Dev., 99 F.3d 761, 770 (5th

Cir. 1996)). Hours which “are excessive, redundant, or otherwise unnecessary,” or which result

from the case being “overstaffed,” are not hours “reasonably expended” and are to be excluded


                                                   2
      Case 5:18-cv-00049-DCB-MTP Document 146 Filed 09/30/20 Page 3 of 4




from the lodestar calculation. Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). The Court is

mindful, though, that its “goal . . . is to do rough justice, not to achieve auditing perfection.” Fox

v. Vice, 563 U.S. 826, 838 (2011) (emphasis added).

       Plaintiff argues that the time billed for reviewing the errata sheet and deposition

transcript would have been incurred regardless of whether Plaintiff was re-deposed, that the time

billed for legal research was unnecessary because the submission of an errata sheet does not open

the door to privileged communications, and that the time billed for preparing a deposition outline

for a re-opened deposition was unreasonable “busy work.” Plaintiff asserts that the Court should

limit the attorney’s fees to $760.00.

       Defendant counters that spending 1.4 hours reviewing the 5-page, 26-entry errata sheet

and cross referencing the testimony changes to Plaintiff’s transcript was efficient and necessary

to prepare for the second deposition. The Court finds that this time was reasonably expended.

       Concerning the time spent drafting a deposition outline, Defendant argues that this time

was well spent and beneficial to all parties because it ensured a complete, well-organized, and

efficient deposition. Considering that the deposition was limited in scope, the Court finds that

the number of hours expended drafting an outline exceed what is reasonable. The Court finds

that 1.0 hour was reasonably expended.

       Finally, concerning the research on the issue of attorney-client privilege, Defendant

points out the this Court has previously held that, during a second deposition necessitated by an

errata sheet, a deponent “may be asked about the reasons for the changes and the source of the

changes, such as whether they came from him or his counsel, as well as follow-up questions to

the changed responses.” See Walker v. George Koch Sons, Inc., 2008 WL 4371372, at *3 (S.D.

Miss. Sept. 18, 2008) (internal quotations and brackets omitted). Defendant argues that research



                                                  3
     Case 5:18-cv-00049-DCB-MTP Document 146 Filed 09/30/20 Page 4 of 4




regarding the proper bounds of questioning was necessary. The Court finds that a half an hour of

research was reasonably expended. Accordingly, the Court finds that 6.7 hours at a rate of

$200.00 is a reasonable amount of time at a reasonable rate and that Defendant should be

awarded $1,340.00.

       IT IS, THEREFORE, ORDERED that:

       1. Defendant’s Motion for Attorney’s Fees [124] is GRANTED in part and DENIED in
          part.

       2. Plaintiff shall pay to Defendant Apollo Endosurgery US, Inc., through Defendant’s
          counsel, the sum of $1,340.00 on or before October 30, 2020.

       SO ORDERED this the 30th day of September, 2020.

                                            s/Michael T. Parker
                                            UNITED STATES MAGISTRATE JUDGE




                                               4
